Name: Commission Regulation (EC) NoÃ 1048/2007 of 11 September 2007 establishing a prohibition of fishing for bluefin tuna in the Atlantic Ocean, east of longitude 45Ã ° W, and the Mediterranean by vessels flying the flag of France
 Type: Regulation
 Subject Matter: maritime and inland waterway transport;  natural environment;  fisheries;  Europe
 Date Published: nan

 13.9.2007 EN Official Journal of the European Union L 240/3 COMMISSION REGULATION (EC) No 1048/2007 of 11 September 2007 establishing a prohibition of fishing for bluefin tuna in the Atlantic Ocean, east of longitude 45 ° W, and the Mediterranean by vessels flying the flag of France THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2371/2002 of 20 December 2002 on the conservation and sustainable exploitation of fisheries resources under the Common Fisheries Policy (1), and in particular Article 26(4) thereof, Having regard to Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system applicable to common fisheries policy (2), and in particular Article 21(3) thereof, Whereas: (1) Council Regulation (EC) No 41/2007 of 21 December 2006 fixing for 2007 the fishing opportunities and associated fishing conditions for certain fish stocks and groups of fish stocks applicable in Community waters and for Community vessels, in waters where catch limitations are required (3). (2) According to Article 21(2) of Regulation (EEC) No 2847/93 France has the obligation to provisionally prohibit, as from the date on which its quota in question is deemed to be exhausted, the fishing for that stock, the retention on board, the transhipment and the landing of fish taken after that date. (3) On 21 July 2007 France closed the fishery for bluefin tuna in the Atlantic Ocean, east of longitude 45 ° W, and the Mediterranean only for vessels registered in a port in the Mediterranean on 1 January 2007. (4) France closed the fishery for bluefin tuna according to Article 21(2) of Regulation (EEC) No 2847/93 as from 27 August 2007, HAS ADOPTED THIS REGULATION: Article 1 Quota exhaustion The fishing quota allocated to the Member State referred to in the Annex to this Regulation for the stock referred to therein for 2007 shall be deemed to be exhausted from the date set out in that Annex. Article 2 Prohibitions Fishing for the stock referred to in the Annex to this Regulation by vessels flying the flag of or registered in the Member State referred to therein shall be prohibited from the date set out in that Annex. It shall be prohibited to retain on board, tranship or land such stock caught by those vessels after that date. Article 3 Entry into force This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 September 2007. For the Commission Fokion FOTIADIS Director-General for Fisheries and Maritime Affairs (1) OJ L 358, 31.12.2002, p. 59. Regulation as last amended by Regulation (EC) No 865/2007 (OJ L 192, 24.7.2007, p. 1). (2) OJ L 261, 20.10.1993, p. 1. Regulation as last amended by Regulation (EC) No 1967/2006 (OJ L 409, 30.12.2006, p. 11), as corrected by OJ L 36, 8.2.2007, p. 6. (3) OJ L 15, 20.1.2007, p. 1. Regulation as last amended by Commission Regulation (EC) No 898/2007 (OJ L 196, 28.7.2007, p. 22). ANNEX No 23 Member State France Stock BFT/AE045W Species Bluefin tuna (Thunnus thynnus) Zone Atlantic Ocean, east of longitude 45 ° W, and the Mediterranean Date 27.8.2007